EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Ryan Strauss on 7/25/2022.
	The application has been amended as follows:

Claims 19 and 20 are cancelled.  

Allowable Subject Matter
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	Claims 1-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein to render a graphical user interface (GUI) of an application, wherein the GUI includes one or more graphical objects; identify a third party graphical object (TPGO) from among the one or more graphical objects within the GUI, wherein the TPGO is a reference to a third party resource (TPR) and the TPR is a resource that is served by an entity separate from the application in response to activation of the TPGO; and apply a protective measure within the GUI and on top of the TPGO that is also within the GUI, wherein the applied protective measure is to prevent user inputs from being accepted by the mobile device at a region covered by the applied protective measure, and the applied protective measure includes an obfuscation effect that visually distinguishes the applied protective measure from other graphical objects within the GUI and in combination with all other claimed elements of independent claims 1, 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174